Citation Nr: 0930202	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  05-19 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a disability of the 
feet, including bilateral pes planus.


REPRESENTATION

Appellant represented by:	Michael A. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1979 to 
February 1982 and from May 1982 to May 1985.

This matter originally came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO) in Winston-Salem, North Carolina 
that denied service connection for bilateral pes planus 
(claimed as fallen arches).

The Veteran testified before the undersigned Veterans Law 
Judge at a December 2005 hearing which was held at the RO.

The Board denied the Veteran's claim in a December 2006 
decision.  The Veteran appealed this denial to the Court of 
Appeals for Veteran's Claims (Court), which, in August 2008, 
vacated the Board's December 2006 decision following a June 
2008 Joint Motion for Remand (JMR). 

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In the June 2008 JMR, the parties agreed that the Board 
failed to adequately explain its conclusion that the 
Veteran's lay statements to the effect that he began 
experiencing foot pain during his service and continued to 
experience foot pain thereafter were insufficient to trigger 
VA's duty to provide a medical examination.  The JMR noted 
that, pursuant to Buchanan v. Nicholson, 451 F.3d 1331 
(2006), competent lay statements may be sufficient to 
establish the existence of chronic disease.  The JMR also 
noted that the threshold triggering VA's duty to obtain a 
medical opinion is low, citing McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  Pursuant to the instructions set forth 
in the JMR, the Board was to provide further explanation of 
whether the Veteran's statements regarding the continuity of 
his symptoms were sufficient to satisfy the low threshold 
necessary to obtain a VA medical opinion.

In light of the instructions in the JMR, the Veteran's 
testimony regarding the continuity of his symptoms, and VA 
medical records indicating that the Veteran is currently 
diagnosed with degenerative joint disease (DJD) of the feet 
and/or gout, the Board finds that a medical opinion 
addressing the nature and etiology of any current foot 
disability should be obtained.  Moreover, his attorney has 
requested that an examination be conducted.

Additionally, the Board notes that, during the pendency of 
the Veteran's appeal, the Court decided Dingess v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), which held that the notice 
requirements that are set forth in the Veterans Claims 
Assistance Act (VCAA) are applicable to all five elements of 
a service connection claim.  Thus, a Veteran seeking service 
connection for a claimed disability must be notified that a 
disability rating and effective dates for the award of 
benefits will be assigned if service connection is awarded.  
The record does not reflect that this notice was provided to 
the Veteran. 

Accordingly, the case is REMANDED for the following actions:

1. A letter should be sent to the Veteran 
explaining the need for additional 
evidence regarding his claim in accordance 
with 38 U.S.C.A. §§ 5103 and 5103A (West 
2002 & Supp. 2008).  This letter should 
comply with the requirements set forth in 
Dingess, 19 Vet. App. 473.

2.  The RO should take appropriate steps to 
contact the Veteran in order to have him 
provide information referable to all 
treatment that he received for his feet 
since February 2005.  Based on the 
response, the RO/AMC should undertake all 
necessary action to obtain copies of all 
clinical records from any identified 
treatment source.  More recent VA treatment 
records should be obtained.  If records are 
not located, the claims folder should 
document the efforts made to obtain the 
records. 

3.  Thereafter, the Veteran should be 
scheduled for a VA examination to 
determine the nature and etiology of the 
any current disability of the feet.  The 
examiner should review the claims file and 
should state that he or she did so in his 
or her report.  If the examiner diagnoses 
pes planus, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (at least 50 percent likely) 
that the Veteran's pre-service moderate 
pes planus was permanently made worse 
(aggravated), other than due to its 
natural progression, by or during his 
service.  If any other disability of the 
feet is diagnosed, the examiner should 
provide an opinion as to whether at least 
as likely as not (at least 50 percent 
likely) that this disability was caused or 
aggravated by a disease or injury that 
occurred during the Veteran's service.  
The examiner should fully explain all of 
his or her conclusions in his or her 
report.  

4.  When the aforementioned development has 
been accomplished, the RO should readjudicate 
the Veteran's claim.  If the benefits sought on 
appeal are not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and a 
reasonable opportunity to respond thereto.  No 
action is required of the appellant until he is 
notified. The Board intimates no opinion as to 
the outcome of the appeal as to these issues by 
the action taken herein.

Then, if indicated, this matter should be returned to the 
Board for appellate disposition.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



